United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      October 13, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-61085


                         SANDRA G. VENABLE,

                                              Petitioner - Appellant,

                               versus

                  COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.


               Appeal from the United States Tax Court
                              (10888-02)


Before GARWOOD, JOLLY, and BARKSDALE, Circuit Judges.


PER CURIAM:*


AFFIRMED.   See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.